UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1671


LAUNEIL SANDERS; JANNETH SANDERS,

                  Plaintiffs - Appellants,

             v.

HENRY MCMASTER, State of South Carolina Authorized Agent,
Chief Law Enforcement Officer, SC Attorney General; TREY
GOWDY, State of South Carolina, SC 7th Solicitor; MARK
KITCHENS; DAVID INGALLS; DAVID ALFORD; PREPAID LEGAL, INC.,
Its Authorized Representative Counsel Berry, Quackenbush,
and Stuart,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:07-cv-03510-GRA-WMC)


Submitted:    March 12, 2009                   Decided:    March 16, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Launeil Sanders, Janneth Sanders, Appellants Pro Se.      Mary
Frances G. Jowers, SOUTH CAROLINA ATTORNEY GENERAL’S OFFICE,
Columbia, South Carolina; Edwin Calhoun Haskell, III, SMITH &
HASKELL, Spartanburg, South Carolina; Christopher R. Antley,
DEVLIN & PARKINSON, PA, Greenville, South Carolina,           for
Appellees; David Griffith Ingalls, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Launeil    Sanders   and       Janneth      Sanders     appeal    the

district    court’s   order   accepting      the     recommendation     of    the

magistrate judge and granting the motions to dismiss filed by

Defendants, David Alford, Henry McMaster, and the State of South

Carolina.      In their informal appellate brief, the Sanders failed

to challenge the district court’s reasons supporting the denial

of relief.       Accordingly, the Sanders have forfeited appellate

review of those issues.       See 4th Cir. R. 34(b) (“The Court will

limit its review to the issues raised in the informal brief.”).

Accordingly, we grant leave to proceed in forma pauperis and

affirm   the    district   court’s   order.        We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       3